Exhibit 10.9

STOCKHOLDERS’ AGREEMENT

This Stockholders’ Agreement (this “Agreement”) is made as of October 25, 2019,
by and among Virgin Galactic Holdings, Inc., a Delaware corporation (the
“Company”) (f/k/a Social Capital Hedosophia Holdings Corp., a Cayman Islands
exempted company limited by shares prior to its domestication as a Delaware
corporation), Vieco USA, Inc., a Delaware corporation (the “VG Holder”), SCH
Sponsor Corp., a Cayman Islands exempted company (the “SCH Holder”), and Chamath
Palihapitiya (“CP Holder” and, together with the VG Holder, the SCH Holder and
any individual or entity who hereafter becomes a party to this Agreement
pursuant to Section 15, the “Voting Parties” and each a “Voting Party”).

RECITALS

WHEREAS, the Company, Foundation Sub 1, Inc., a Delaware corporation (“Merger
Sub A”), Foundation Sub 2, Inc., a Delaware corporation (“Merger Sub B”),
Foundation Sub, LLC, a Delaware limited liability company (“Merger Sub LLC” and,
together with Merger Sub A and Merger Sub B, the “Merger Subs” and each, a
“Merger Sub”), Vieco 10 Limited, a company limited by shares under the laws of
the British Virgin Islands (“Vieco 10”), the VG Holder, TSC Vehicle Holdings,
Inc., a Delaware corporation (“TSCV”), Virgin Galactic Vehicle Holdings, Inc., a
Delaware corporation (“VGVH”), and VGH, LLC, a Delaware limited liability
company (“VGH” and, together with TSCV and VGVH, the “VG Companies”), have
entered into an Agreement and Plan of Merger, dated as of July 9, 2019 as
amended by Amendment No. 1 to Agreement and Plan of Merger, dated as of
October 2, 2019 (as amended or modified from time to time, the “Merger
Agreement”), pursuant to which, among other transactions, (i) Merger Sub A is to
merge with and into TSCV, with TSCV continuing on as the surviving entity,
(ii) Merger Sub B is to merge with and into VGVH, with VGVH continuing on as the
surviving entity and (iii) Merger Sub LLC is to merge with and into VGH, with
VGH continuing on as the surviving entity, in each case, on the terms and
conditions set forth therein;

WHEREAS, in connection with the Merger, the Company and the Voting Parties are
party to a Registration Rights Agreement, dated as of the date hereof (as it may
be amended, supplemented, restated and/or modified from time to time, the
“Registration Rights Agreement”);

WHEREAS, in connection with the Merger, the Voting Parties have agreed to
execute and deliver this Agreement;

WHEREAS, as of immediately following the closing of the Merger (the “Closing”)
each of the Voting Parties Beneficially Owns (as defined below) the respective
number of shares of common stock, par value $0.0001 per share, of the Company
(the “Common Stock”), set forth on Annex A hereto;

WHEREAS, the Voting Parties in the aggregate Beneficially Own (as defined below)
shares of Common Stock representing more than fifty percent (50%) of the
outstanding voting power of the Company;

WHEREAS, the number of shares of Common Stock Beneficially Owned by each Voting
Party may change from time to time, in accordance with the terms of (x) the
Certificate of Incorporation of the Company, as it may be amended, supplemented
and/or restated from time to time (the “Charter”), (y) the by-laws of the
Company and (z) the Registration Rights Agreement, which changes shall be
reported by each Voting Party in accordance with the applicable provisions of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

1



--------------------------------------------------------------------------------

WHEREAS, each of the Voting Parties believes that it is in their respective best
interests to qualify the Company as a “controlled company” under the listing
standards of NYSE; and

WHEREAS, the parties hereto desire to maintain a group and to enter into this
Agreement to provide for voting agreements pursuant to which all of the Voting
Parties’ shares of Common Stock will be voted together with respect to elections
of the Company’s Board of Directors (the “Board”).

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENT

1.    Definitions. Capitalized terms used herein but not defined in this
Agreement shall have the meanings ascribed to them in the Merger Agreement. In
addition to the terms defined elsewhere in this Agreement, the following terms
shall have the meanings indicated when used in this Agreement with initial
capital letters:

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

“CP Shares” shall have the meaning given in the Purchase Agreement.

“Interested Stockholder” means VG Holder or any Affiliate of VG Holder.

“Lock-Up Period” shall have the meaning ascribed to such term in the
Registration Rights Agreement.

“Necessary Action” means, with respect to any party and a specified result, all
actions (to the extent such actions are not prohibited by applicable law, within
such party’s control and do not directly conflict with any rights expressly
granted to such party in this Agreement, the Merger Agreement, the Registration
Rights Agreement, the Charter or the by-laws of the Company) reasonably
necessary and desirable within his, her or its control to cause such result,
including, without limitation (i) calling special meetings of the Board and the
stockholders of the Company, (ii) voting or providing a proxy with respect to
the Voting Shares beneficially owned by such party, (iii) causing the adoption
of stockholders’ resolutions and amendments to the Charter or by-laws of the
Company, including executing written consents in lieu of meetings,
(iv) executing agreements and instruments, (v) causing members of the Board (to
the extent such members were elected, nominated or designated by the party
obligated to undertake such action) to act (subject to any applicable fiduciary
duties) in a certain manner or causing them to be removed in the event they do
not act in such a manner and (vi) making, or causing to be made, with
governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such a result.

“Permitted Transferees” shall have the meaning ascribed to such term in the
Registration Rights Agreement.

“Related Transaction” means (i) any and all transactions contemplated by the
Purchase Agreement, dated July 9, 2019, among the Company, VG Holder and Chamath
Palihapitiya (the “Purchase Agreement”) and (ii) the “Repurchase” (as defined in
the Merger Agreement).

“Sunset Date” means the earlier to occur of (i) the date CP Holder is no longer
entitled to designate two (2) CP Designees pursuant to this Agreement and
(ii) the date VG Holder is no longer entitled to designate two (2) or more VG
Designees pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

2.    Agreement to Vote. During the term of this Agreement, each Voting Party
shall vote or cause to be voted all securities of the Company that may be voted
in the election of the Company’s directors registered in the name of, or
beneficially owned (as such term is defined in Rule 13d-3 under the Exchange
Act, including by the exercise or conversion of any security exercisable or
convertible for shares of Common Stock, but excluding shares of stock underlying
unexercised options or warrants) (“Beneficially Owned” or “Beneficial
Ownership”) by such Voting Party, including any and all securities of the
Company acquired and held in such capacity subsequent to the date hereof
(hereinafter referred to as the “Voting Shares”), in accordance with the
provisions of this Agreement, including, without limitation, voting or causing
to be voted all Voting Shares Beneficially Owned by such Voting Party so that
the Board is comprised of the Persons designated pursuant to Subsection 3(a)(i)
and Subsection 3(a)(ii). Except as explicitly provided in this Agreement, each
Voting Party is free to vote or cause to be voted all Voting Shares Beneficially
Owned by such Voting Party. The parties hereto agree and acknowledge that
Subsection 3(a)(i) shall not limit the number of directors of the Company that
may be designated or elected by VG Holder, whether pursuant to the TMLA or
otherwise.

3.    Board of Directors.

a.    Board Representation. Subject to the terms and conditions of this
Agreement, from the date of this Agreement, the Company and each Voting Party
shall take all Necessary Action to cause, effective immediately following the
Effective Time, the Board to be comprised of eight (8) directors:

i.    three of whom (the “VG Designees” and each a “VG Designee”) have been
initially designated as set forth on Exhibit 3(a) hereto and shall thereafter be
designated by the VG Holder; provided that only for so long as VG Holder
Beneficially Owns a number of Voting Shares representing at least the percentage
set forth below of the number of Voting Shares currently owned by VG Holder
relative to the number of Voting Shares Beneficially Owned by VG Holder
immediately following the Effective Time and after taking into account the
consummation of any Related Transaction, the Company shall, and the Voting
Parties shall take all Necessary Action to, include in the slate of nominees
recommended by the Board for election as directors at each applicable annual or
special meeting of the stockholders of the Company, including at every
adjournment or postponement thereof, at which directors are to be elected that
number of individuals designated by VG Holder that, if elected, will result in
VG Holder having designated the number of directors serving on the Board that is
shown below:

 

Percentage

   Number of Directors  

50% or greater

     3  

25% or greater, up to but not including 50%

     2  

10% or greater, up to but not including 25%

     1  

Less than 10%

     0  

 

3



--------------------------------------------------------------------------------

ii.    two of whom (the “CP Designees” and each a “CP Designee”) have been
initially designated as set forth on Exhibit 3(a) hereto and shall thereafter be
designated by the CP Holder; provided that for so long as CP Holder has the
right to designate two CP Designees, one of the CP Designees must qualify as an
“independent director” under stock exchange regulations applicable to the
Company; provided, further, that only for so long as the CP and the SCH Holder
Beneficially Own, in the aggregate, a number of Voting Shares representing at
least the percentage set forth below of the number of Voting Shares Beneficially
Owned by the CP Holder and the SCH Holder, in the aggregate, immediately
following the Effective Time and after taking into account the consummation of
any Acquiror Share Redemptions and after excluding the CP Shares, the Company
shall, and the Voting Parties shall take all Necessary Action to, include in the
slate of nominees recommended by the Board for election as directors at each
applicable annual or special meeting of the stockholders of the Company,
including at every adjournment or postponement thereof, at which directors are
to be elected that number of individuals designated by CP Holder that, if
elected, will result in CP Holder having designated the number of directors
serving on the Board that is shown below:

 

Percentage

   Number of Directors  

90% or greater

     2  

50% or greater, up to but not including 90%

     1  

Less than 50%

     0  

iii.    two of whom (the “Other Designees”, together with the VG Designees and
the CP Designees, the “Designees”) have been initially designated as set forth
on Exhibit 3(a) hereto and shall thereafter be designated as determined by the
Board; provided, that each of the two Other Designees must qualify in the
determination of the Board as an “independent director” under stock exchange
regulations applicable to the Company and one of the two Other Designees must
qualify as an “audit committee financial expert” within the meaning of U.S.
Securities and Exchange Commission Regulation S-K; provided, further, that
(x) each Voting Party shall be obligated to vote or caused to be voted any
Voting Shares Beneficially Owned by such Voting Party in favor of the election
of the Other Designees for the duration of the Lock-Up Period, and (y) except as
set forth in the preceding clause (x) no Voting Party shall be obligated to vote
or cause to be voted any Voting Shares Beneficially Owned by such Voting Party
in favor of the election of any Other Designee and each Voting Party may vote or
cause to be voted any Voting Shares Beneficially Owned by such Voting Party with
respect to any Other Designee in their sole discretion.

iv.    one of whom (the “CEO Director”) shall be the individual serving as the
Chief Executive Officer of the Company and who is initially set forth on Exhibit
3(a) hereto.

b.    Decrease in Designees.

i.    Upon any decrease in the number of directors that the VG Holder or the CP
Holder is entitled to designate for nomination to the Board, the VG Holder or
the CP Holder, as applicable shall take all Necessary Action to cause the
appropriate number of Designees to offer to tender their resignation, effective
as of the next annual meeting of stockholders of the Company. Any Designee
resigning pursuant to this Section 3(b) shall be permitted to continue serving
as a director until the next annual meeting of stockholders of the Company.

ii.    If as a result of the provisions of Section 3(a)(i) or (ii) there are
seats on the Board for which none of VG Holder or the CP Holder have the right
to designate a director, the selection of such director shall be conducted in
accordance with applicable law and with the Charter, by-laws of the Company, and
the other corporate governance documents of the Company.

c.    Resignation; Removal; Vacancies.

i.    Any director may resign at any time upon written notice to the Board.

 

4



--------------------------------------------------------------------------------

ii.    (A) VG Holder shall have the exclusive right to remove one or more of the
VG Designees from the Board, and the Company and the Voting Parties shall take
all Necessary Action to cause the removal of any such VG Designee(s) at the
written request of VG Holder and (B) VG Holder shall have the exclusive right,
in accordance with Subsection 3(a)(i), to designate directors for election to
the Board to fill vacancies created by reason of death, removal or resignation
of VG Designees, and the Company and the Voting Parties shall take all Necessary
Action to cause any such vacancies to be filled by replacement VG Designees as
promptly as reasonably practicable. Notwithstanding anything to the contrary in
this Subsection 3(c)(ii), VG Holder shall not have the right to designate a
replacement VG Designee, and the Company and the Voting Parties shall not be
required to take any action to cause any vacancy to be filled by any such VG
Designee, to the extent that election or appointment of such VG Designee to the
Board would result in a number of directors designated by VG Holder in excess of
the number of directors that VG Holder is then entitled to designate for
membership on the Board pursuant to this Agreement.

iii.    (A) The CP Holder shall have the exclusive right to remove one or more
of the CP Designees from the Board, and the Company and the Voting Parties shall
take all Necessary Action to cause the removal of any such CP Designee(s) at the
written request of the CP Holder and (B) the CP Holder shall have the exclusive
right, in accordance with Subsection 3(a)(ii), to designate directors for
election to the Board to fill vacancies created by reason of death, removal or
resignation of CP Designees, and the Company and the Voting Parties shall take
all Necessary Action to cause any such vacancies to be filled by replacement CP
Designees as promptly as reasonably practicable. Notwithstanding anything to the
contrary in this Subsection 3(c)(iii), the CP Holder shall not have the right to
designate a replacement CP Designee, and the Company and the Voting Parties
shall not be required to take any action to cause any vacancy to be filled by
any such CP Designee, to the extent that election or appointment of such CP
Designee to the Board would result in a number of directors designated by CP
Holder in excess of the number of directors that CP Holder is then entitled to
designate for membership on the Board pursuant to this Agreement.

iv.    (A) Until the earlier of the Sunset Date and the expiration of the
Lock-Up Period, VG Holder shall take no action to cause the removal of one or
more of the Other Designees and (B) until the Sunset Date, VG Holder must
consult and discuss with the other directors of the Company before undertaking
any action to cause the removal of one or more of the Other Designees.

v.    If at any time a Person serving as the CEO Director ceases to be the Chief
Executive Officer of the Company, the Company and each Voting Party shall take
all Necessary Action to cause the removal of such Person as the CEO Director
and, at such time as a succeeding Chief Executive Officer is appointed by the
Board, the appointment or election of such Person as the CEO Director.

d.    Committees.

i.    In accordance with the Charter, by-laws, and other corporate governance
documents of the Company, the Board may from time to time by vote or resolution
establish and maintain one or more committees of the Board, each committee to
consist of one or more Designees. Subject to applicable laws, stock exchange
regulations and applicable listing requirements, VG Holder and the CP Holder
shall each, severally, have the right to have one VG Designee and CP Designee,
respectively, appointed to serve on each committee of the Board for so long as
the VG Holder or the CP Holder, as applicable, has the right to designate at
least two directors for election to the Board. The Voting Parties and the
Company shall take all Necessary Action to cause the initial composition of
certain committees of the Board to be agreed between VG Holder, CP Holder and
the Company. The Board may dissolve any committee or remove any member of a
committee at any time, provided that, (x) for so long as VG Holder has the right
to designate at least two directors for election to the Board, following any
such removal, VG Holder shall have the right to maintain at least one VG
Designee serving on such committee and (y) for so long as CP Holder has the
right to designate at least two directors for election to the Board, following
any such removal, CP Holder shall have the right to maintain at least one CP
Designee serving on such committee.

 

5



--------------------------------------------------------------------------------

ii.    Subject to applicable laws and stock exchange regulations and applicable
listing requirements, each of the VG Holder and the CP Holder shall also have
the right to appoint one observer (a “Board Observer”) to attend any meeting of
the Board for so long as the VG Holder or the CP Holder, as applicable, has the
right to designate at least one director for nomination under this Agreement.
Any meeting of the Board may exclude a Board Observer from access to any meeting
materials or information or meeting or portion thereof or written consent if the
Board determines, in good faith, that (i) such exclusion is reasonably necessary
to protect highly confidential proprietary information of the Company or
confidential proprietary information of third parties that the Company is
required to hold in confidence or (ii) such access would reasonably be expected
to result in a conflict of interest with the Company; provided, that such
exclusion shall be limited to the portion of the meeting materials or
information or meeting or written consent that is the basis for such exclusion
and shall not extend to any portion of the meeting materials or information or
meeting or written consent that does not involve or pertain to such exclusion.

e.    Chairperson. For so long as CP Holder is entitled to designate at least
one director for election to the Board in accordance with the terms and
conditions of this Agreement, the Voting Parties and the Company shall take all
Necessary Action to cause the initial Chairperson of the Board to be Chamath
Palihapitiya. Notwithstanding anything to the contrary herein, at such time as
VG Holder identifies and nominates a permanent Chairperson, who is reasonably
acceptable to CP Holder and whom the Board determines qualifies as an
“independent director” under stock exchange regulations applicable to the
Company (the “New Designee”), (i) Chamath Palihapitiya shall resign from the
role of Chairperson, (ii) one Other Designee shall resign from the Board, with
the identity of such resigning Other Designee being determined by the Board
(provided that Chamath Palihapitiya shall remain on the Board), and (iii) the
New Designee shall become the Chairperson and replace the resigning Other
Designee. The Company and the Voting Parties shall take all Necessary Action to
cause the actions set forth in the preceding sentence.

f.    Voting. Each of the Company and the Voting Parties agree not to take,
directly or indirectly, any actions (including removing directors in a manner
inconsistent with this Agreement) that would frustrate, obstruct or otherwise
affect the provisions of this Agreement and the intention of the parties hereto
with respect to the composition of the Board as herein stated. Each Voting
Party, to the extent not prohibited by the Charter, shall vote all Voting Shares
held by such Voting Party in such manner as may be necessary to elect and/or
maintain in office as members of the Board those individuals designated in
accordance with this Section 3 and to otherwise effect the intent of the
provisions of this Agreement.

4.    Required Approvals.

a.    From the date of this Agreement for so long as VG Holder is entitled to
designate at least one director to the Board pursuant to Subsection 3(a)(i), in
addition to any vote or consent of the Board or the stockholders of the Company
required by applicable law, the Charter or by-laws of the Company, the Board may
not approve, or cause the Company or any of its Subsidiaries to approve, and
neither the Company nor any of its Subsidiaries may take, any action set forth
on Exhibit 4(a) (whether directly or indirectly by amendment, merger,
recapitalization, consolidation or otherwise), other than as explicitly
contemplated by this Agreement, the Merger Agreement or the Registration Rights
Agreement, without the prior written consent of VG Holder.

b.    From the date of this Agreement for so long as VG Holder is entitled to
designate at least two directors to the Board pursuant to Subsection 3(a)(i), in
addition to any vote or consent of the Board or the stockholders of the Company
required by applicable law, the Charter or by-laws of the Company, the Board may
not approve, or cause the Company or any of its Subsidiaries to approve, and
neither the Company nor any of its Subsidiaries may take, any action set forth
on Exhibit 4(b) (whether directly or indirectly by amendment, merger,
recapitalization, consolidation or otherwise), other than as explicitly
contemplated by this Agreement, the Merger Agreement or the Registration Rights
Agreement, without the prior written consent of VG Holder.

c.    Until the Sunset Date, except as set forth on Exhibit 4(c), in addition to
any vote or consent of the Board or the stockholders of the Company required by
applicable law, the Charter or by-laws of the Company,

 

6



--------------------------------------------------------------------------------

the Board may not approve, or cause the Company or any of its Subsidiaries to
approve any transaction (excluding transactions involving consideration less
than $120,000) between an Interested Stockholder, on the one hand, and the
Company or any subsidiary of the Company, on the other, without the affirmative
vote of at least a majority of the directors of the Company that are not VG
Designees.

d.    Until the Sunset Date, the VG Holder will first consult and discuss with
the Board before (i) adopting, amending or repealing, in whole or in part, the
Charter or by-laws of the Company and (ii) taking any action by written consent
as a stockholder of the Company.

5.    Controlled Company.

a.    The Voting Parties agree and acknowledge that:

i.    by virtue of this Agreement, from and after the date hereof, they are
acting as a “group” within the meaning of Section 13(d)(3) of the Exchange Act
for the purpose of causing the Company to continue to qualify as a “controlled
company” under Section 303A of the NYSE Listed Company Manual; and

ii.    by virtue of the combined voting power of the Voting Parties of more than
fifty percent (50%) of the total voting power of the shares of capital stock of
the Company outstanding as of the date hereof, the Company will, as of the date
hereof, qualify as a “controlled company” within the meaning of Section 303A of
the NYSE Listed Company Manual.

b.    From and after the date hereof, the Company agrees and acknowledges that,
unless otherwise agreed by VG Holder, it shall elect, to the extent permitted
under the NYSE Listed Company Manual, to be treated as a “controlled company”
within the meaning of Section 303A of the NYSE Listed Company Manual.

6.    Representations and Warranties of each Voting Party. Each Voting Party on
its own behalf hereby represents and warrants to the Company and the other
Voting Party, severally and not jointly, with respect to such Voting Party and
such Voting Party’s ownership of his, her or its Voting Shares set forth on
Annex A, as of the date of this Agreement, as follows:

a.    Organization; Authority. If Voting Party is a legal entity, Voting Party
(i) is duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization and
(ii) has all requisite power and authority to enter into this Agreement and to
perform its obligations hereunder. If Voting Party is a natural person, Voting
Party has the legal capacity to enter into this Agreement and perform his or her
obligations hereunder. If Voting Party is a legal entity, this Agreement has
been duly authorized, executed and delivered by Voting Party. This Agreement
constitutes a valid and binding obligation of Voting Party enforceable in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

b.    No Consent. Except as provided in this Agreement, no consent, approval or
authorization of, or designation, declaration or filing with, any Governmental
Authority or other Person on the part of Voting Party is required in connection
with the execution, delivery and performance of this Agreement, except where the
failure to obtain such consents, approvals, authorizations or to make such
designations, declarations or filings would not materially interfere with a
Voting Party’s ability to perform his, her or its obligations pursuant to this
Agreement. If Voting Party is a natural person, no consent of such Voting
Party’s spouse is necessary under any “community property” or other laws for the
execution and delivery of this Agreement or the performance of Voting Party’s
obligations hereunder. If Voting Party is a trust, no consent of any beneficiary
is required for the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.

c.    No Conflicts; Litigation. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance with the terms hereof, will (A) if such

 

7



--------------------------------------------------------------------------------

Voting Party is a legal entity, conflict with or violate any provision of the
organizational documents of Voting Party, or (B) violate, conflict with or
result in a breach of, or constitute a default (with or without notice or lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise, license, judgment, order, notice,
decree, statute, law, ordinance, rule or regulation applicable to Voting Party
or to Voting Party’s property or assets, except, in the case of clause (B), that
would not reasonably be expected to impair, individually or in the aggregate,
Voting Party’s ability to fulfill its obligations under this Agreement. As of
the date of this Agreement, there is no Action pending or, to the knowledge of a
Voting Party, threatened, against such Voting Party or any of Voting Party’s
Affiliates or any of their respective assets or properties that would materially
interfere with such Voting Party’s ability to perform his, her or its
obligations pursuant to this Agreement or that would reasonably be expected to
prevent, enjoin, alter or delay any of the transactions contemplated by this
Agreement.

d.    Ownership of Shares. Voting Party Beneficially Owns his, her or its Voting
Shares free and clear of all Encumbrances. Except pursuant to this Agreement,
the Merger Agreement and the Registration Rights Agreement, there are no
options, warrants or other rights, agreements, arrangements or commitments of
any character to which Voting Party is a party relating to the pledge,
acquisition, disposition, Transfer or voting of Voting Shares and there are no
voting trusts or voting agreements with respect to the Voting Shares. Voting
Party does not Beneficially Own (i) any shares of capital stock of the Company
other than the Voting Shares set forth on Annex A and (ii) any options, warrants
or other rights to acquire any additional shares of capital stock of the Company
or any security exercisable for or convertible into shares of capital stock of
the Company, other than as set forth on Annex A (collectively, “Options”).

7.    Covenants of the Company.

a.    The Company shall: (i) take any and all action reasonably necessary to
effect the provisions of this Agreement and the intention of the parties with
respect to the terms of this Agreement; (ii) not take any action that would
reasonably be expected to adversely frustrate, obstruct or otherwise affect the
rights of the VG Holder under this Agreement without the prior written consent
of the VG Holder; and (iii) not take any action that would reasonably be
expected to adversely frustrate, obstruct or otherwise affect the rights of the
CP Holder under this Agreement without the prior written consent of the CP
Holder.

b.    The Company shall (i) purchase and maintain in effect at all times
directors’ and officers’ liability insurance in an amount and pursuant to terms
determined by the Board to be reasonable and customary, (ii) for long as any
director nominated pursuant to this Agreement serves as a director on the Board,
maintain such coverage with respect to such director, and (iii) cause the
Charter and by-laws of the Company (each as may be further amended, modified
and/or supplemented) to at all times provide for the indemnification,
exculpation and advancement of expenses of all directors of the Company to the
fullest extent permitted under applicable law; provided, that upon removal or
resignation of any director for any reason, the Company shall take all actions
reasonable necessary to extend such directors’ and officers’ liability insurance
coverage for a period of not less than six (6) years from any such event in
respect of any act or omission occurring at or prior to such event.

c.    The Company shall pay all reasonable out-of-pocket expenses incurred by
the directors in connection with the performance of his or her duties as a
director/observer and in connection with his or her attendance at any meeting of
the Board. The Company shall enter into customary indemnification agreements
with each director and officer of the Company from time to time.

8.    No Other Voting Trusts or Other Arrangement. Each Voting Party shall not,
and shall not permit any entity under Voting Party’s control to (i) deposit any
Voting Shares or any interest in any Voting Shares in a voting trust, voting
agreement or similar agreement, (ii) grant any proxies, consent or power of
attorney or other authorization or consent with respect to any of the Voting
Shares or (iii) subject any of the Voting Shares to any arrangement with respect
to the voting of the Voting Shares, in each case, that conflicts with or
prevents the implementation of this Agreement.

 

8



--------------------------------------------------------------------------------

9.    Additional Shares. Each Voting Party agrees that all securities of the
Company that may vote in the election of the Company’s directors that such
Voting Party purchases, acquires the right to vote or otherwise acquires
Beneficial Ownership of (including by the exercise or conversion of any security
exercisable or convertible for shares of Common Stock) after the execution of
this Agreement shall be subject to the terms of this Agreement and shall
constitute Voting Shares for all purposes of this Agreement; provided that,
notwithstanding anything to the contrary in this Agreement, the CP Shares shall
not be included as Voting Shares for purposes of Section 3(a)(ii).

10.    No Agreement as Director or Officer. Voting Party is signing this
Agreement solely in his, her or its capacity as a stockholder of the Company. No
Voting Party makes any agreement or understanding in this Agreement in such
Voting Party’s capacity as a director or officer of the Company or any of its
Subsidiaries (if Voting Party holds such office). Nothing in this Agreement will
limit or affect any actions or omissions taken by a Voting Party in his, her or
its capacity as a director or officer of the Company, and no actions or
omissions taken in such Voting Party’s capacity as a director or officer shall
be deemed a breach of this Agreement. Nothing in this Agreement will be
construed to prohibit, limit or restrict a Voting Party from exercising his or
her fiduciary duties as an officer or director to the Company or its
stockholders.

11.    Specific Enforcement. It is agreed and understood that monetary damages
would not adequately compensate an injured party for the breach of this
Agreement by any party hereto and, accordingly, that this Agreement shall be
specifically enforceable, in addition to any other remedy to which such injured
party is entitled at law or in equity, and that any breach of this Agreement
shall be the proper subject of a temporary or permanent injunction or
restraining order. Further, each party hereto waives any claim or defense that
there is an adequate remedy at law for such breach or threatened breach or an
award of specific performance is not an appropriate remedy for any reason at law
or equity and agrees that a party’s rights would be materially and adversely
affected if the obligations of the other parties under this Agreement were not
carried out in accordance with the terms and conditions hereof. Each party
further agrees that no party shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtain any
remedy referred to in this Section 11, and each party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

12.    Termination. Following the Closing, (a) Sections 2, 3, 4, and 7 of this
Agreement shall terminate automatically (without any action by any party hereto)
on the first date on which no Voting Party has the right to designate a director
to the Board under this Agreement; provided, that the provisions in Section 7(b)
shall survive such termination; (b) Section 5 of this Agreement shall terminate
automatically (without any action by any party hereto) on the first date on
which the combined voting power of the Voting Parties no longer exceeds fifty
percent (50%) of the total voting power of the Company then outstanding and
(c) the remainder of this Agreement shall terminate automatically (without any
action by any party hereto) as to each Voting Party when such Voting Party
ceases to Beneficially Own any Voting Shares.

13.    Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Company, the VG Holder and the CP Holder. No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

14.    Stock Splits, Stock Dividends, etc. In the event of any stock split,
stock dividend, recapitalization, reorganization or the like, any securities
issued with respect to Voting Shares held by Voting Parties shall become Voting
Shares for purposes of this Agreement. During the term of this Agreement, all
dividends and distributions payable in cash with respect to the Voting Shares
shall be paid, as applicable, to each of the undersigned Voting Parties and all
dividends and distributions payable in Common Stock or other equity or
securities convertible into equity with respect to the Voting Shares shall be
paid, as applicable, to each of the

 

9



--------------------------------------------------------------------------------

undersigned Voting Parties, but all dividends and distributions payable in
Common Stock or other equity or securities convertible into equity shall become
Voting Shares for purposes of this Agreement.

15.    Assignment.

a.    Neither this Agreement nor any of the rights, duties, interests or
obligations of the Company hereunder shall be assigned or delegated by the
Company in whole or in part.

b.    Prior to the expiration of the Lock-Up Period, no Voting Party may assign
or delegate such Voting Party’s rights, duties or obligations under this
Agreement, in whole or in part, except in connection with a transfer of Voting
Shares by such Voting Party to a Permitted Transferee in accordance with the
terms of the Registration Rights Agreement and this Section 15; provided, that,
with respect to VG Holder and CP Holder, the rights hereunder that are personal
to VG Holder and CP Holder, as applicable, may not be assigned or delegated in
whole or in part, except that (i) VG Holder and CP Holder shall be permitted to
transfer rights hereunder as VG Holder and CP Holder to one or more Affiliates
or any direct or indirect partners, members or equity holders of VG Holder and
CP Holder, respectively, (each, a “Transferee”) and (ii) VG Holder and CP Holder
shall be permitted to designate any Transferee as “VG Holder” or “CP Holder”, as
applicable, for purposes of this Agreement as if such Transferee were an initial
signatory hereto (provided, for purposes of this clause (ii), that any such
designated Transferee of the CP Holder is controlled by Chamath Palihapitiya).

c.    This Agreement and the provisions hereof shall, subject to Section 15(b),
inure to the benefit of, shall be enforceable by and shall be binding upon the
respective assigns and successors in interest of the Voting Parties, including
with respect to any of such Voting Party’s Voting Shares that are transferred to
a Permitted Transferee in accordance with the terms of this Agreement and the
Registration Rights Agreement.

d.    No assignment in accordance with this Section 15 by any party hereto
(including pursuant to a transfer of any Voting Party’s Voting Shares) of such
party’s rights, duties and obligations hereunder shall be binding upon or
obligate the Company or any other party hereto unless and until each of the
other parties hereto shall have received (i) written notice of such assignment
as provided in Section 22 and (ii) the executed written agreement of the
assignee, in a form reasonably satisfactory to each of the other parties hereto,
to be bound by the terms and provisions of this Agreement (which may be
accomplished by an addendum or certificate of joinder to this Agreement) as
fully as if it were an initial signatory hereto. Each Voting Party shall not
permit the transfer of any such Voting Party’s Voting Shares to a Permitted
Transferee unless and until the person to whom such securities are to be
transferred has executed a written agreement as provided in clause (ii) of the
preceding sentence.

e.    Any transfer or assignment made other than as provided in this Section 15
shall be null and void.

f.    Notwithstanding anything herein to the contrary, for purposes of
determining the number of shares of capital stock of the Company held by VG
Holder, on the one hand, and SCH Holder and CP Holder, on the other hand,
respectively, the aggregate number of shares so held by VG Holder and SCH Holder
and CP Holder, respectively, shall include any shares of capital stock of the
Company transferred or assigned to a Permitted Transferee in accordance with the
provisions of this Section 15; provided, that any such Permitted Transferee has
executed a written agreement agreeing to be bound by the terms and provisions of
this Agreement as contemplated by Section 15(d) above, including agreeing to
vote or cause to be voted the Voting Shares Beneficially Owned by such Permitted
Transferee as required of a Voting Party hereunder.

16.    Other Rights. Except as provided by this Agreement, each Voting Party
shall retain the full rights of a holder of shares of capital stock of the
Company with respect to the Voting Shares, including the right to vote the
Voting Shares subject to this Agreement.

17.    Severability. In the event that any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

10



--------------------------------------------------------------------------------

18.    Governing Law. This Agreement, the rights and duties of the parties
hereto, any disputes (whether in contract, tort or statute), and the legal
relations between the parties arising hereunder shall be governed by and
interpreted and enforced in accordance with the laws of the State of Delaware
without reference to its conflicts of laws provisions.

19.    Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement shall be brought against any of the parties in the United States
District Court for the District of Delaware or any Delaware state court located
in Wilmington, Delaware, and each of the parties hereby consents to the
exclusive jurisdiction of such court (and of the appropriate appellate courts)
in any such suit, action or proceeding and waives any objection to venue laid
therein. Process in any such suit, action or proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of any
such court.

20.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT.

21.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

22.    Notices. Any notices provided pursuant to this Agreement shall be in
writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) transmission by electronic mail. Notices provided
pursuant to this Agreement shall be provided, (x) if to the Company, in
accordance with the terms of the Merger Agreement, (y) if to any other party
hereto, to the address or email address, as applicable, of such party set forth
on Annex A hereto, or (z) to any other address or email address, as a party
designates in writing to the other parties in accordance with this Section 22.

23.    Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subject matter
hereof, and no party shall be liable or bound to any other party in any manner
by any warranties, representations or covenants except as specifically set forth
herein.

[Remainder of page intentionally left blank; signature pages follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

THE COMPANY:

VIRGIN GALACTIC HOLDINGS, INC. By:  

/s/ George Whitesides

Name:   George Whitesides Title:   Chief Executive Officer

[Signature Page to Stockholders’ Agreement]

 

12



--------------------------------------------------------------------------------

VG HOLDER VIECO USA, INC. By:  

/s/ Evan Lovell

Name:   Evan Lovell Title:   President

[Signature Page to Stockholders’ Agreement]

 

13



--------------------------------------------------------------------------------

SCH HOLDER SCH SPONSOR CORP. By:  

/s/ Chamath Palihapitiya

Name:   Chamath Palihapitiya Title:   Chairman and CEO

 

CP HOLDER CP HOLDER By:  

/s/ Chamath Palihapitiya

Name:   Chamath Palihapitiya Title:   Chairman and CEO

[Signature Page to Stockholders’ Agreement]

 

14



--------------------------------------------------------------------------------

Annex A

Voting Shares

 

Holder

  

Address

   Shares
of
Common
Stock    Warrants    Options    Other Equity
Securities/Rights
to Acquire Equity
Securities Vieco USA, Inc.   

Vieco USA, Inc.

c/o Vieco 10 Limited

Craigmuir Chambers

PO Box 71

Road Town

Tortola

British Virgin Islands

Email:vghl@harneys.com

 

with copies to (which shall not constitute notice):

 

Virgin Management USA, Inc.

65 Bleecker Street, 6th Floor

New York, NY 10012

Attention: James Cahillane, General Counsel

Email: James.Cahillane@virgin.com

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention: Josh Dubofsky

                 Justin G. Hamill

                 Charles K. Ruck

Email:  josh.dubofsky@lw.com

             justin.hamill@lw.com

             charles.ruck@lw.com

            SCH Sponsor Corp.               

Chamath Palihapitiya

              

 

15



--------------------------------------------------------------------------------

Exhibit 3(a)

Initial Designees

 

1.

VG Designees shall initially be Craig Kreeger, Evan Lovell and George Mattson.

 

2.

CP Designees shall initially be Chamath Palihapitiya and Adam Bain.
Mr. Palihapitiya shall also initially serve as the Chairperson.

 

3.

Other Designees shall initially be Wanda Austin and James Ryans.

 

4.

CEO Director shall initially be George Whitesides.

 

16



--------------------------------------------------------------------------------

Exhibit 4(a)

List of Matters for Required Approvals

 

1.

Sale or any merger, consolidation, purchase of an equity interest, tender offer,
exchange offer, other secondary acquisition, business combination or similar
transaction to which the Company or any of its Subsidiaries is a party (in one
transaction or a series of related transactions);

 

2.

Amendment, modification or waiver of any term or condition of this Agreement or
the Registration Rights Agreement, any provision of the Charter or by-laws of
the Company or any organizational or governing document of any of the
Subsidiaries of the Company;

 

3.

Liquidation, dissolution, winding-up or causing any voluntary bankruptcy or
related actions with respect to the Company or any of its Subsidiaries; or

 

4.

Issuance or sale of any shares of capital stock of the Company or any of its
Subsidiaries or securities convertible into or exercisable for any shares of
capital stock of the Company or any of its Subsidiaries in excess of 5% of the
then-issued and outstanding shares of capital of the Company, other than
issuances of shares of capital stock upon the exercise of options to purchase
shares of capital stock of the Company or any Subsidiary, as the case may be, in
accordance with their respective terms.

 

17



--------------------------------------------------------------------------------

Exhibit 4(b)

List of Matters for Required Approvals

 

1.

Sale or any merger, consolidation, purchase of an equity interest, tender offer,
exchange offer, other secondary acquisition, business combination or similar
transaction to which the Company or any of its Subsidiaries is a party (in one
transaction or a series of related transactions), having a fair market value of
$10,000,000 or more;

 

2.

Non-ordinary course sale, exchange, transfer, lease, disposition, surrender or
abandonment of any assets of the Company or any Subsidiary of the Company (in
one transaction or a series of related transactions), including any equity
interest in any Subsidiary of the Company, having a fair market value of
$10,000,000 or more;

 

3.

Acquisition of the business or assets (to the extent such acquisition of assets
is non-ordinary course) of any other entity (in one transaction or a series of
related transactions) having a fair market value of $10,000,000 or more;

 

4.

Acquisition of an equity interest in any other entity, by merger, purchase of
equity interests or otherwise (in one transaction or a series of related
transactions) having a fair market value of $10,000,000 or more, other than the
incorporation, formation, establishment or similar by the Company or any of its
Subsidiaries of a new wholly owned Subsidiary thereof;

 

5.

Engagement by the Company or its Subsidiaries (but not the Board of Directors or
any committee thereof) of any professional advisers, including, without
limitation, investment bankers and financial advisers, for any matters set forth
in this Exhibit 4(b);

 

6.

Approval of any non-ordinary course investment (including capital contribution)
or expenditure or execution of any agreement reasonably likely to result in
costs and expenses (in one transaction or contract or a series of related
transactions or contracts) having a fair market value of $10,000,000 or more
(other than any investment or expenditure expressly contemplated by the annual
operating budget of the Company then in effect);

 

7.

Increase or decrease the size of the Board;

 

8.

Issuance or sale of any shares of capital stock of the Company or any of its
Subsidiaries or securities convertible into or exercisable for any shares of
capital stock of the Company or any of its Subsidiaries, other than issuances of
shares of capital stock upon the exercise of options to purchase shares of
capital stock of the Company or any Subsidiary, as the case may be, in
accordance with their respective terms;

 

9.

(A) making of any dividends or other distributions to the stockholders of the
Company or (B) other than (i) redemptions made pursuant to any Acquiror Share
Redemptions or (ii) any redemptions, repurchases, acquisitions or similar
transactions of equity securities in the Company or any of its Subsidiaries in
connection with the cessation of employment or service of a Person at a price no
less than the then-current fair market value thereof and pursuant to the terms
and conditions of the underlying applicable purchase, grant, award or other
documentation approved by the Board, any redemption, repurchase or other
acquisition of (x) shares of capital stock of the Company by the Company or
(y) any shares of capital stock or other equity securities in any Subsidiary of
the Company by the Company or any Subsidiary thereof (other than acquisitions or
equity securities of a direct or indirect wholly owned Subsidiary of the Company
by the Company or another direct or indirect wholly owned Subsidiary of the
Company);

 

10.

(A) incurrence of indebtedness or guarantee of indebtedness of any third party
other than the incurrence of indebtedness (i) pursuant to ordinary course trade
payables or (ii) in an amount not to exceed $25,000,000 in aggregate principal
amount in a single transaction or $100,000,000 in aggregate consolidated
indebtedness for the Company, (B) amendment of the material terms of any
indebtedness for borrowed money of the Company or any of its Subsidiaries or
(C) refinance of indebtedness for borrowed money of the Company or any of its
Subsidiaries;

 

18



--------------------------------------------------------------------------------

11.

Amendment, modification or waiver of any term or condition of this Agreement or
the Registration Rights Agreement, any provision of the Charter or by-laws of
the Company or any organizational or governing document of any of the
Subsidiaries of the Company;

 

12.

Liquidation, dissolution, winding-up or causing any voluntary bankruptcy or
related actions with respect to the Company or any of its Subsidiaries;

 

13.

Entry into of a “related party transaction” under Item 404 of Regulation S-K; or

 

14.

Authorization or approval, or entrance into any agreement to do any of the
foregoing.

 

19



--------------------------------------------------------------------------------

Exhibit 4(c)

Interested Stockholder Transactions

Any transactions contemplated or permitted by the following:

 

1.

Registration Rights Agreement (as defined in the Merger Agreement)

 

2.

Transition Services Agreements (as defined in the Merger Agreement)

 

3.

TMLA (as defined in the Merger Agreement)

 

4.

Richard Branson and up to three (3) other individuals of his choice shall be
permitted as passengers on the Company’s first commercial space flight, in each
case, without any obligation to purchase tickets or otherwise pay for such
flight.

 

20